 

V

Case 2:20-cr-20311-BAF-EAS ECF No. 15 filed 08/27/20 PagelD.21 Pagq Addy §

| Oh

 

AUSA: Barrington Wilkins Telephone: (313) 226-9621
AQ 442 (Rev. 11/11) Arrest Warrant Officer: Hector Rivera Telephone: (313) 394-5458
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America

“. Case: 2:20—mj~30230
Ati: Gerardo HERNANDEZ-GARCIA Case No, Assigned To : Unassigned
‘ Assign. Date : 7/9/2020

Ricardo HERNANDEZ-GARCIA Wo
Description: CMP USA v. GARCIA
-HERNANDEZ SQ)
LED

CLERK'S OFFicg
ARREST WARRANT AUG 27 2009

To: — Any authorized law enforcement officer U.S DISTRICT Co
| EASTERN Michigatt
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Gerardo GARCIA-HERNANDEZ

who is accused of an offense or violation based on the following document filed with the court:

[-] Indictment [_] Superseding Indictment Information [J Superseding Information Complaint
[-] Probation Violation Petition CJ Supervised Release Violation Petition [.] Violation Notice [2] Order of the Court

This offense is briefly described as follows:

On or about July 07, 2020, in the Eastern District of Michigan, Southern Division, Gerardo GARCIA-HERNANDEZ, an alien
from Mexico was found in the United States after having been denied admission, excluded, deported, and removed therefrom
on or about March 15, 2015, at or near Hidalgo, TX and not having obtained the express consent of the Attorney General of
the United States or the Secretary of Homeland Security to re-apply for admission thereto; in violation of Title 8, United States

Code, Section 1326(a).
U ve
a Issuing officer's signature

City and state: Detroit, Michigan Ke Steven Whalen, United States Magistrate Judge
Printed name and title

 

Date: July 9, 2020

 

 

Return

This wana a reedved on (date) UY S /2a3e _, and the person was arrested on (date) A, D/P-20
rat, AL ,
A

at (city and state) /
C

Date: 7 15 [22-0 Lit Zest

we officer's signature pp
Lhe tee WETS L. py COC.

Printed name and title

 

 

 

 

Distribution: Original Court — leopy U.S. Marshal - 2 copies USA

 

 

 

 

 
